Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/046,894 filed on October 12, 2020.
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of the foreign application has been received.
Applicant filed a Request for Continued Examination on November 3, 2022 in subsequent to a final rejection mailed on August 5, 2022. Since this Application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), has been timely paid, the finality of the previous Office action mailed on August 5, 2022 is withdrawn pursuant to 37 CFR 1.114 and Applicant’s submission filed November 3, 2022 has been entered.
Applicant has amended claim 1 and 11. Claims 1-20 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on October 4, 2022 have been fully considered.

With respect to Claim Interpretation under 35 U.S.C. 112(f), Applicant’s position is acknowledged.
With respect to rejection of independent claim 1, under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US 8,860,694 B2 (Hwang), Applicant has alleged (see pp. 8-9 of Applicant’s Arguments/Remarks) that Hwang fails to anticipate the amended claim 1.
The Examiner respectfully disagrees.
Firstly, both the original and the amended claim 1 use the construct “and/or” which can be interpreted as either “and” or “or” which makes the phrase after the “and/or” construct to have no legal bearing.
Secondly, the proximity sensor system receiver element (element 160 in FIG. 1 of Hwang) is indeed behind the light guide plate (element 120 in FIG. 1, ibid) and is configured to directly receive light transmitted through the light guide plate (see FIG. 1, ibid).
If Applicant intends to have the “and/or” construct to be exclusively interpreted as “and,” claims 1 and 11 should be amended to replace “and/or” constructs with “and.”
The Examiner maintains his rejection of claims as indicated below.
	
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.

Claims 1-4, 11, 15 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al., US 8,860,694 B2 (Hwang).
With respect to claim 1, Hwang discloses a display device [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2] in particular for a vehicle, comprising a display [abstract, col. 1, lines 67-67 cont’d col. 2, lines 1-2, FIG. 1, LCD panel 110, col. 4, lines 41-42], a backlighting unit [FIG. 1, elements 120, 130, col. 4, lines ] for backlighting the display, wherein the backlighting unit comprises a plurality of light sources for backlight [FIG. 1, LEDs 130 and 132, col. 4, lines 44-45] and a light guide plate [FIG. 1, LGPs 120 and 150, col. 4, line 43] having a light emission side facing the display [FIG. 1, col. 4, lines 41-47], an opposite rear side and a circumferential side edge surface arranged between the light emission side and the rear side [FIG. 1, col. 4, lines 41-47] wherein the light sources are arranged next to the light guide plate in a laterally offset manner for feeding light through at least a partial area of the side edge surface of the light guide plate into the latter [FIG. 1], and wherein backlight fed into the light guide plate from the side is emitted from the light emission side of the light guide plate [FIG. 1], and a proximity sensor system [FIG. 1, infrared LED emitters 140 and 142 and infrared sensor 160, col. 4, lines 41-47] for sensing an object [FIG. 1] located in the area in front of the display [FIG. 1], wherein the proximity sensor system comprises at least one proximity sensor system transmitter element [LED emitters 140 and 142, col. 4, limes 41-47] for transmitting invisible sensor radiation, in particular IR sensor radiation, and at least one proximity sensor system receiver element [infrared sensor 160] for receiving sensor radiation reflected from an object [FIG. 1, finger on LCD 110] in the area in front of the display [FIG. 1], wherein the at least one proximity sensor system transmitter element is arranged laterally offset from an area of the side edge surface of the light guide plate [FIG. 1, infrared LED emitter 140] and wherein the sensor radiation in this area is fed into the side edge surface of the light guide plate [FIG. 1] and is emitted from the light emission side of the light guide plate [FIG. 1, light emitter 130 and infrared emitter140 are on the same side of the LGP – so are light emitter 132 and infrared emitter 142], and wherein the at least one proximity sensor system receiver element [FIG. 1, infrared sensor 160] is arranged inside the display [FIG. 1] and/or directly between the display [FIG. 1, LCD panel 110] and the light guide plate [FIG. 1, LGP 120] and/or behind the light guide plate [FIG. 1, LGP 120, FIG. 1] configured to receive the light transmitted through the light guide plate [FIG. 1].
With respect to claim 2, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is arranged between the light sources of the backlighting unit [FIG. 2, transmitter 140 (or 142) is between light sources 130 (or 132)].
With respect to claim 3, Hwang discloses all the limitations of claim 1 and further discloses wherein on the rear side of the light guide plate a reflector reflecting the backlight and the sensor radiation is arranged, or that the rear side of the light guide plate comprises a reflective coating reflecting the backlight or the sensor radiation [col. 6, lines 41-44, ref. to reflective film].
With respect to claim 4, Hwang discloses all the limitations of claim 1 and further discloses wherein the at least one proximity sensor system transmitter element is positioned below or above the plane in which the light sources are arranged [FIG. 2, col. 5, lines 24-44].
With respect to claim 11, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 1. Therefore, claim 11 is rejected for the same reasons as noted in the above rejection of claim 1.
With respect to claim 15, Hwang discloses all the limitations of claim 1 and further discloses wherein the light guide plate is of an optically diffuse configuration at least for the backlight and preferably also for the sensor radiation [FIG. 1, col. 4, lines 41-47].
With respect to claim 18, the claim is drawn to a display device comprising a series of limitations that are commensurate in scope with limitations of claim 15. The only difference between claims 18 and 15 is that claim 18 depends from claim 11 but claim 15 depends from claim 1. Therefore, claim 18 is rejected for the same reasons as noted in the above rejection of claim 15.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 5-10, 12-14, 16-17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A statement of reasons for the indication of allowable subject matter is stated in the above under Response to Arguments and in the previous Office action mailed on February 25, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Wyrwas, US 2015/0084928 A1, discloses touch-enabled display system.
Lamminger et al., US 9,869,344 B2, discloses system and component for vehicle.
Trapp, US 11,016,571 B2, discloses operator control unit.
Kirsch et al., US 11,001,147 B2, discloses operating unit for a vehicle.
Vogt et al., US 10,514,764 B2, discloses operating unit for a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485